                                          Case 3:18-cv-03433-AGT Document 39 Filed 09/23/20 Page 1 of 1




                                   1

                                   2
                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     STARR SURPLUS LINES INSURANCE                       Case No. 18-cv-03433-AGT
                                         COMPANY, et al.,
                                   8                    Plaintiffs,                          ORDER VACATING DATES AND
                                   9                                                         REFERRING CASE TO MAGISTRATE
                                                  v.                                         JUDGE FOR SETTLEMENT
                                  10
                                         M. DATTANI CREDIT TRUST, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On September 11, 2020, the Court held a further case management conference to discuss

                                  14   trial scheduling issues and a potential settlement referral. Pursuant to the Court’s instruction, the

                                  15   parties subsequently met and conferred and have notified the Court that (1) they intend to proceed

                                  16   with a jury trial in this matter and (2) they are amenable to participating in a settlement conference

                                  17   before a magistrate judge.

                                  18          In light of COVID-19 and the parties’ declination to have a trial by Zoom, the Court

                                  19   hereby vacates the trial and pretrial conference dates set in the Amended Scheduling Order (ECF

                                  20   No. 34), as well as the pretrial filing deadlines set in the Case Management and Pretrial Order for

                                  21   Jury Trial (ECF No. 22). The Court also refers this matter to a magistrate judge for a settlement

                                  22   conference, to be completed, if possible, by December 31, 2020. Following the parties’ settlement

                                  23   conference, if necessary, the Court will convene a status conference to discuss the rescheduling of

                                  24   trial dates and deadlines.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 23, 2020

                                  27
                                                                                                     ALEX G. TSE
                                  28                                                                 United States Magistrate Judge
